 

Case 1:19-mj-00277-GMH Document 23 Filed 06/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.:

MAGISTRATE NO.: 19-mj-277

v.
VIOLATION:
JUN WEI YEO, also known as : 18 U.S.C. § 951
DICKSON YEO, : (Acting in the United States as an legal
: Agent of a Foreign Government)
Defendant.
INFORMATION

 

The United States Attorney charges that:

COUNT ONE
Between in or around 2015 and in or around November 2019, in the District of Columbia
and elsewhere, defendant JUN WEI YEO, also known as “DICKSON YEO,” did act within the
United States as an agent of a foreign government and foreign official, without prior notification
to the Attorney General, whose office in the Department of Justice is located in the District of

Columbia.

(Acting in the United States as an Illegal Agent of a Foreign Government, in violation of Title
18, United States Code, Section 951)

Michael R. Sherwin
Acting United States Attorney
N.Y. Bar No. 4444188

Erik M. Kenerson

Assistant United States Attorney

U.S. Attorney’s Office, National Security Section
Ohio Bar No. 82960

Erik. Kenerson@usdoj.gov
